Appeal from an order on reargument insofar as said order directs appellant to proceed to arbitration, stays appellant from proceeding with an action against respondent and another to recover damages for fraud, and directs that the issue as to the damages allegedly sustained by appellant be determined by the arbitrators in the arbitration proceeding. Appellant contended that there should be a preliminary trial of the issue of fraud. Order, insofar as appeal is taken, affirmed, with $10 costs and disbursements. No opinion. Wenzel, Acting P. J., Beldoek, Ughetta, Hallinan and Kleinfeld, JJ., concur.